DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
At the outset, Applicant indicated that a new set of figures were provided with the amendment filed 12/17/20, however, none were received.  Accordingly, the drawing objections have been maintained, and an additional objection is recited below.
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive. 
On page 12 of the 12/17/20 reply, Applicant asserts that Parimore, Jr. et al in view of Mullenhoff is not a valid combination for rejecting claim 21, and states:  
“However, the bayonet-catch opening of Mullenhoff cannot be utilized with the assembly of Parimore without rendering Parimore unsuitable for its intended purpose. MPEP 2143.01(v) "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125." The assembly of Parimore utilizes ratcheting teeth allowing rotation of the coupling nut in a tightening direction and preventing rotation of the coupling nut in a loosening direction (Parimore, col. 7, 11. 20-24). Indeed, the assembly of Mullenhoff already teaches ratcheting teeth (see Mullenhoff, FIG. 4). It is clear that 
Still further, the combination of Parimore and Mullenhoff fails to reach claim 21. At best, the combination reaches a coupling with first and second inner members and first and second outer rings coupled via circumferential ratcheting teeth. This does not reach at least one projection on one of the first member or the second member extending radially into the other of the first member or the second member as described in claim 21. Applicant submits that claim 21 defines over Parimore and Mullenhoff and is allowable. 
Claim 9 includes the same distinctive features as claim 21. Therefore, claim 9 also defines over Parimore and Mullenhoff based at least on its dependency on claim 21. Applicant respectfully requests withdrawal of the rejection of claim 9.”
In response, Mullenhoff has been relied upon for evidence showing the use of a bayonet-style catch as a (secondary) locking means in a pipe joint.  In place of the Parimore, Jr. et al locking means, i.e. cooperating ratcheting teeth on two exterior collars, the skilled artisan would be motivated to substitute a bayonet-style locking means, as taught by Mullenhoff, in order to provide an alternative means by which to lock the Parimore pipe joint, one that is faster and easier to effect, one that is less costly to manufacture.    
The following rationales are supported by the Supreme Court’s decision in KSR for arriving at a conclusion of obviousness, also apply here to the combination of Parimore, Jr. et al and Mullenhoff, and include:  (1) combining prior art elements according to known methods to 
Additionally, the following case law applies:
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
Making such a substitution (noting that substitution does not mean bodily incorporating features of the secondary reference into the structure of the primary reference) allows for making the necessary supplemental modifications to the primary reference precipitated by the principal modification.  The purview of the engineer or skilled artisan accommodates these supplemental changes.



Claim Status
	Claim(s) 2-21 is/are pending.  Claim(s) 2-5, 9 and 21 is/are rejected.  Claims 6-8 and 10-20 are withdrawn.

Election/Restrictions
Claims 6-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/28/20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first member inner thread and the second connector outer thread (claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is 
The drawings are objected to because Figure 2 should be rotated 180 degrees such that second connector (12) and second member (14) are on the left side of the page and first connector (11) and first member (13) are on the right side of the page so as to be aligned with the orientation of preceding Figure 1 on page 1 of the drawing sheets.  This allows for easier reading of the figures.  Similarly, Figure 4 should be rotated 180 degrees such that second connector (12) and second member (14) are on the left side of the page and first connector (11) and first member (13) are on the right side of the page so as to be aligned with the orientation of preceding Figure 3 on page 2 of the drawing sheets.  This allows for easier reading of the figures.  


The drawings are objected to because in Fig. 1, the surface “124” is to depict threads, as referenced in the specification, and as recited in claim 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 2-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parimore, Jr. et al (US 5,188,398)  in view of Mullenhoff (US 551,733).
As to claim 21, Parimore, Jr. et al discloses a tube coupling assembly, comprising: a first connector (16) jointed with a second connector (48) defining a longitudinal axis extending therethrough; a first member (nut 26) mounted over the first connector and threaded onto to the second connector slidably received over the second connector.
 Parimore, Jr. et al fails to teach at least one projection on one of the first member or the second member and extending radially with respect to the longitudinal axis into the other of the first member or the second member.  Parimore, Jr. et al instead uses a ratchet assembly to fasten the first and second members.
However, Mullenhoff teaches a similar pipe coupling that employs an outer connection in the form of a bayonet connection (detachable pins 8 on one collar 4, and L-shaped recesses 16 on the opposing collar 15).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second members of Parimore, Jr. et al to include a bayonet connection (in place of the ratchet connection) as taught by Mullenhoff in order to provide an alternative locking configuration that would have been obvious to try and quicker to assemble.

As to claim 2, Parimore Jr. et al in view of Mullenhoff discloses the tube coupling assembly of claim 21, wherein one of the first member and the second member has at least one recess (26, Mullenhoff), and another one of the first member and the second member has the at least one projection (8, Mullenhoff) engaged with the recess.  

As to claim 3, Parimore Jr. et al in view of Mullenhoff discloses the tube coupling assembly of claim 2, wherein the recess having a L-shaped groove (26) having a longitudinal pass  and a transverse pass for receiving the projection therein.

As to claim 4, Parimore Jr. et al in view of Mullenhoff discloses the tube coupling assembly of claim 3, wherein at least two projections (8) are spacedly apart provided around an outer edge of the first member, the second member surrounds the second connector, and at least two recesses (26) are spacedly apart provided around the inner edge of the second member for receiving the projections.  

As to claim 5, Parimore Jr. et al in view of Mullenhoff discloses the tube coupling assembly of claim 4, wherein the first member has an inner space for receiving the first connector (Fig. 4, Parimore, Jr. et al), comprises a flange on a rear end thereof (rightmost flange of coupling nut 26 in Fig. 4) and comprises an inner thread (28) inside the first member; the second member has an inner shape corresponding with an outer shape of the second connector for mounting on the second connector (Fig. 4); and the second connector has an outer thread (50) for screwing with the inner thread of the first member.

As to claim 9, Parimore Jr. et al in view of Mullenhoff discloses the tube coupling assembly of claim 2, wherein the projections (8) are detachably mounted on the first member or the second member.
	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II

Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679